Action by a city marshal to recover fees allegedly due to him upon various executions issued by defendant attorney upon judgments recovered by his clients, the defendant banks. The plaintiff, and defendant Abraham S. Cohen, cross-appeal from an order granting in part and denying in part a motion by said defendant, pursuant to subdivision 5 of rule 106 of the Rules of Civil Practice to dismiss the complaint for failure to state facts sufficient to constitute a cause of action against him. Order insofar as appealed from affirmed, without costs, the amended complaint to be served within ten days from *844the entry of the order hereon. No opinion. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur. [184 Misc. 620.]